UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-2518


MARTHA BI KUM EPSE ZIE BANG,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 8, 2013                 Decided:    August 21, 2013


Before SHEDD and    AGEE,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Peter T. Ndikum, Silver Spring, Maryland, for Petitioner.
Stuart F. Delery, Acting Assistant Attorney General, Anh-Thu P.
Mai-Windle, Senior Litigation Counsel, Thomas B. Fatouros,
Senior Litigation Counsel, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Martha Bi Kum Epse Zie Bang, a native and citizen of

Cameroon,    petitions    for    review         of    an   order   of    the    Board    of

Immigration    Appeals    (“Board”)         dismissing       her     appeal     from    the

immigration     judge’s    denial      of       her    applications       for       asylum,

withholding    of   removal     and    withholding           under      the    Convention

Against     Torture.      We    have    thoroughly          reviewed      the       record,

including the transcript, and Bang’s supporting affidavits and

evidence.     We conclude that the record evidence does not compel

a ruling contrary to any of the administrative findings of fact,

see   8    U.S.C.   § 1252(b)(4)(B)             (2006),     and    that       substantial

evidence    supports   the     Board’s          decision.      See      INS    v.    Elias–

Zacarias, 502 U.S. 478, 481 (1992).

             Accordingly, we deny the petition for review for the

reasons stated by the Board.           See In re: Martha Bi Kum Epse Zie

Bang (B.I.A. Nov. 20, 2012).                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                        PETITION DENIED




                                            2